El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
*414Este recurso está atado “al tema de las zonas verdes y espacios libres en las ciudades. Al aprobarse los planes de urbanismo, al ciudadano se le promete una serie de medi-das en esta materia; y luego la realidad le demuestra que los espacios verdes de parques y jardines proyectados no se construyen o se reducen notablemente, que los volúmenes de edificación se aumentan, que los espacios libres de la ciudad se reducen en definitiva”. R. Gómez-Ferrer Morant, Las zonas verdes y espacios libres como problema jurídico, Madrid, Ed. Tecnos, 1971, pág. 1.
Este pasaje, escrito en el entorno de la Península Ibé-rica, cobra más relieve en nuestra limitada geografía insular. Existe un apetito voraz de explotar y agotar las reservas de áreas verdes en las zonas urbanas. El impacto detrimental entre sus residentes y los sistemas ecológicos requiere constantemente armonizar y balancear los intere-ses de desarrolladores —urbanizadores— y aquellos resi-dentes interesados en preservar, en su mayor integridad posible, esas áreas verdes. Los mediadores del balance son la Junta de Planificación y la Administración de Regla-mentos y Permisos (en adelante A.R.Pe.) quienes primera-mente tienen a su cargo decisiones de esta índole. El pro-ceso decisorio presupone que hayan salvaguardado los derechos constitucionales, estatutarios y reglamentarios de los afectados.
El progreso, la planificación y la necesidad de desarro-llar áreas urbanas no es carta blanca para violar derechos previamente adquiridos por ciudadanos que, aun sin con-tar con la técnica y afluencia económica de las corporacio-nes constructoras, poseen un legítimo interés en mantener incólumes áreas verdes de recreación y disfrute comunitario.
Con vista a este brevísimo marco conceptual, examina-mos si el conocimiento constructivo de una resolución de A.R.Pe. es suficiente punto de partida para anular trámi-tes subsiguientes de naturaleza jurisdiccional. Examina-*415mos, también, si A.R.Pe. puede variar ex parte los derechos adquiridos de los propietarios residentes de una urbaniza-ción, al aprobar un desarrollo alterno que cambia el uso y reduce sustancialmente las áreas verdes y de recreación para el uso común, integradas al desarrollo original y mo-mento en que compraron sus residencias.
H
El 24 de marzo de 1987 A.R.Pe. autorizó un plano de desarrollo preliminar para el proyecto de urbanización re-sidencial Parque de Montebello ubicado en la Carr. Estatal Núm. 876, Barrio Las Cuevas en Trujillo Alto (Caso Núm. 86-19-A-787-CPD). El 5 de mayo de 1989 su Director Regional de San Juan aprobó el permiso de urbanización para los planos de construcción en ciento cinco (105) solares re-sidenciales, certificado por Montebello Development Corporation, a través del Ing. Eduardo Colón Arizmendi, a tenor con el Reglamento de Planificación Núm. 12, Junta de Planificación de Puerto Rico, 31 de julio de 1974. Posterior-mente, el 5 de julio de 1990, autorizó la construcción de once (11) unidades en hileras en los lotes uno (1) al once (11).
Terminado el proyecto principal (Montebello) nueva-mente por conducto del ingeniero Colón Arizmendi sometió en A.R.Pe. —vía comunicaciones de 18 de febrero y 18 de agosto de 1992— un plano de desarrollo preliminar alterno. Éste rediseñó el proyecto para la construcción de once (11) unidades de vivienda adicionales de las cuales seis (6) serían construidas en hileras en un predio reser-vado como remanente de dos mil setecientos sesenta (2,760) metros cuadrados; tres (3) unidades en parte del sector oeste del predio originalmente destinado para facili-dades vecinales; una (1) tipo casa-patio en el lote número F-ll de la urbanización; y otra unidad unifamiliar al norte del lote número A-21. Como resultado de este rediseño, la *416cabida para las facilidades vecinales de uso común se re-dujo sustancialmente de diez mil setecientos diecinueve punto treinta y cinco (10,719.35) a seis mil ochocientos veintitrés punto noventa y cuatro (6,823.94) metros cuadrados.
El 27 de octubre A.R.Pe. aprobó el desarrollo preliminar alterno (Caso Núm. 86-19-A-787-CPD) y autorizó la prepa-ración y certificación de las enmiendas a los planos de construcción para las obras de urbanización, sujeto a cier-tas condiciones. Consignó que “cualquier parte adversa-mente afectada por esta decisión podrá presentar una mo-ción de reconsideración ante la Secretaría de esta Administración de Reglamentos y Permisos, dentro del tér-mino de veinte (20) días naturales desde la fecha de ar-chivo en autos de la notificación de esta resolución, certifi-cando haberle notificado con copia de la misma a todas las partes interesadas”. Exhibit I, pág. 5. Además, expuso que de rechazarse de plano la reconsideración, la parte tendría derecho a solicitar revisión judicial ante el Tribunal Superior. Es importante destacar que para esta fecha ya residían más de cien (100) familias en la urbanización.
El 4 de diciembre la Asociación de Residentes de Parque Montebello solicitó intervención en A.R.Pe. alegando que sus intereses no estaban debidamente representados; que el trámite podía afectar adversamente a los residentes; que las enmiendas a los planos de construcción disponían y dis-tribuían propiedad sobre la cual tenían un interés propie-tario, y que la Resolución de 27 de octubre no le fue notificada. Adujo que negarle intervenir le impediría en su día ir al Tribunal Superior en revisión; en la alternativa pidió reconsideración de dicha resolución.
Ante estas mociones, el 16 de diciembre A.R.Pe. dejó en suspenso el plano de desarrollo preliminar alterno y la re-solución aludida hasta que se discutieran en una vista ad-ministrativa que señaló para el 19 de febrero de 1993. Lle-gada esa fecha, Montebello solicitó suspensión. Alegó que *417A.R.Pe. carecía de jurisdicción, pues la moción de reconsi-deración fue presentada a los treinta y ocho (38) días de notificarse la resolución, transcurrido el término de veinte (20) días dispuesto en la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq., y en el Reglamento de Procedi-miento Adjudicativo de A.R.Pe. Con la objeción de la Aso-ciación de Residentes, A.R.Pe. suspendió hasta el 5 de marzo.
Posteriormente, las partes presentaron memorandos de derecho en apoyo de sus respectivas contenciones. La Aso-ciación de Residentes argumentó que el término de veinte (20) días para la reconsideración cubría sólo a toda “parte” adversamente afectada por la resolución y no le aplicaba pues no había sido “parte” ni formalmente notificada de esa resolución. También señaló que las determinaciones de A.R.Pe. no fueron producto de vistas adjudicativas admi-nistrativas sino de reuniones informales ex parte,(1) entre A.R.Pe., el Ingeniero de Montebello y otras agencias que aparecen como partes interesadas. Finalmente, adujo que dicha resolución adjudicaba “derechos que no ponían fin a cualquier controversia total, y el alcance de la misma solo era aplicable a las partes que participaron del proceso”.
En contra, Montebello expuso que, aunque la Asociación de Residentes no había sido formalmente notificada, poseía conocimiento del nuevo proyecto y de la susodicha resolución. Se fundamentó en una Carta de 11 de noviem-bre de 1992 que cursó el Presidente de la Asociación, Sr. Víctor Cepeda, a su homólogo de Montebello, Sr. Luis Cela.(2) Previa recomendación de su Oficial Examinador, el *41826 de agosto de 1993 A.R.Pe. dictaminó que carecía de ju-risdicción(3) declaró sin lugar la moción de la Asociación y ordenó la continuación de los procedimientos sin su participación.
Aunque A.R.Pe. no hizo determinación respecto a si la resolución se había notificado formalmente a la Asociación de Residentes, concluyó que ésta tuvo conocimiento especí-fico de ella. Lo infirió de la carta del señor Cepeda, invi-tando al señor Cela a una asamblea extraordinaria de re-sidentes donde se discutiría “la construcción de las viviendas”. De este modo, A.R.Pe. entendió que la notifica-ción formal no era necesaria pues la Asociación de Residen-tes conoció la resolución con tiempo suficiente para solici-tar reconsideración.
No conforme, el 24 de septiembre de 1993 la Asociación *419de Residentes acudió en revisión al Tribunal Superior, Sala de Carolina. El 25 de octubre de 1993 dicho foro (Hon. Ma-galie Hosta Modestti, Juez), mediante sentencia, acogió esos fundamentos y confirmó. Expedimos el certiorari(4)
HH HH
Procede revocar. La Ley Núm. 170, supra, aplica a todos los procedimientos administrativos conducidos ante todas las agencias que no están expresamente exceptuados por el mismo”. (Énfasis suplido.) 3 L.P.R.A. see. 2103. Véase Ortiz v. Alcaide Penitenciaría Estatal, 131 D.P.R. 849 (1992). Como tal, A.R.Pe. está incluida. 3 L.P.R.A. see. 2102(a).
A tono con ese mandato legal, en mayo de 1989 entró en vigor el Reglamento de Procedimientos Adjudicativos de A.R.Pe., extensivo “a todos los procedimientos adjudicativos conducidos ante la Administración relacionados con: (1) — Solicitudes de permisos para la construcción, reconstrucción, alteración, ampliación, traslado, demolición y uso de edificios o estructuras; o para el uso y desarrollo de terrenos; o para la instalación de rótulos o anuncios”. (Enfasis suplido.) Sec. 1.04 del Reglamento de Procedimientos Adjudicativos Núm. 3915, Administración de Reglamentos y Permisos, 21 de abril de 1989, pág. 1-1. Dispuso, además, que “[Z]a parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de treinta (30) días desde la fecha de la notificación de la resolución u *420orden, presentar una moción de reconsideración (Énfa-sis suplido.) Sec. 21.01 del Reglamento de Procedimientos Adjudicativos, supra, pág. 5-2. “Parte” es “[t]odo propo-nente, interventor o aquella persona a quien se dirija espe-cíficamente la acción de la Administración”. See. 2.01(12) del Reglamento de Procedimientos Adjudicativos, supra, págs. 1-5-1-6. Bajo la Ley Núm. 170, supra, “ ‘Parte’ signi-fica toda persona o agencia autorizada por ley a quien se dirija específicamente la acción de una agencia o que sea parte en dicha acción, o que se le permita intervenir o par-ticipar en la misma, o que haya radicado una petición para la revisión o cumplimiento de una orden, o que sea desig-nada como parte en dicho procedimiento”. 3 L.P.R.A. see. 21020).
Naturalmente, la intervención es el mecanismo procesal para que una persona, que no fue parte original en un procedimiento, pueda defenderse de la determinación administrativa. Mediante éste “cualquier persona que tenga un interés legítimo en este procedimiento adjudicativo podrá someter una petición por escrito debidamente fundamentada para que se le permita participar”. See. 4.01. del Reglamento de Procedimientos Adjudicativos, supra, pág. 2-2.(5)
*421HH HH HH
El trasfondo procesal fáctico revela que la Asociación de Residentes solicitó reconsiderar a los treinta y ocho (38) días de haberse archivado la notificación de la resolución de A.R.Pe. Si bien el término para reconsiderar es jurisdic-cional, no podemos olvidar que aplica sólo a quienes son formalmente “partes”. Y hemos visto que la Asociación de Residentes no lo era, conforme la definición del propio Re-glamento de A.R.Pe. Ello explica por qué dicho organismo gubernamental no le notificó formal ni oficialmente.
Aclarado este extremo, resolvemos que no bastaba una supuesta “notificación constructiva” para que comenzara a transcurrir el referido término jurisdiccional. Más allá de la especulación, que a guisa de “inferencia” hizo A.R.Pe., nada hay en los autos que revele meridianamente claro que, como cuestión de hecho, la Asociación de Residentes fue notificada.
El debido proceso de ley requiere, como regla general, la notificación o citación real y efectiva, ajustada a los preceptos estatutarios aplicables. Como método alterno, la notificación constructiva, incluso por inferencias, es de excepción; se justifica en circunstancias peculiares ausentes en este caso. No podemos permitir que un eslabón de tanta envergadura en el debido proceso de ley tome o adopte una configuración laxa basada en una mera conclusión especulativa de que se tenía conocimiento de la decisión administrativa. Hay una gran diferencia entre saber que se planifica efectuar unas construcciones adicionales y el conocimiento real de los términos exactos de una resolución emitida por A.R.Pe., que por imperativo ha de contener unos apercibimientos sobre los trámites y términos ulteriores jurisdiccionales. Menos extenderse por conjetura que ese conocimiento lo tuviesen los miembros de dicha Asociación de Residentes u otros residentes de la referida urbanización.
*422La cuestión es crucial. Estos residentes tienen un inte-rés legítimo en el remanente de los terrenos y una expec-tativa seria sobre el uso y destino de las facilidades veci-nales originales. Como tales, no podían ser ignorados. Como adquirentes y residentes en la urbanización, indirec-tamente sufragaron esos terrenos.
No nos convence el argumento de Montebello de que el cambio propuesto es de “poco impacto y trascendencia den-tro de uno previamente aprobado por la ARPE [y] podrá apreciarse lo innecesario de la participación de parte alguna. En modo alguno el desarrollo propuesto alteraría el concepto aprobado ni causaría impacto adverso alguno, ya que lo que se proponen son unidades de vivienda man-teniendo el mismo carácter, densidad y comportamiento”. (Enfasis suplido.) Réplica a Petición de certiorari, pág. 5. Distinto a ese prisma, por la reducción significativa de las facilidades vecinales y el uso destinado a esos terrenos, estamos ante un cambio de gran impacto y trascendencia para los residentes. Como personas más cercanas, directa-mente afectadas, tenían derecho a ser oídos; a la postre, a ellos le corresponde velar y defender su inmediato habitat.
Por los fundamentos expuestos, se dictará sentencia revocatoria. Se ordenará a A.R.Pe. que permita la interven-ción de la Asociación de Residentes y, previa vista eviden-ciaría, adjudique en reconsideración sus reclamos.
El Juez Asociado Señor Hernández Denton emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Coincidimos con la opinión del Tribunal en que erró el Tribunal Superior al aplicarle a la Asociación de Residen-*423tes de Parque Montebello (en adelante Asociación) el tér-mino jurisdiccional que establece la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico para que una parte presente una moción de reconsideración. Como la Asociación nunca fue parte original en el procedimiento seguido por la Administración de Reglamentos y Permisos (en adelante A.R.Pe.) para eva-luar el proyecto de desarrollo alterno sometido por Monte-bello Development Corporation (en adelante la Urbaniza-dora), el término jurisdiccional de la Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2165, no le era aplicable.
La decisión que hoy emitimos reafirma y fortalece los derechos que tienen los residentes de las urbanizaciones a que se les notifique adecuadamente sobre la presentación ante A.R.Pe. de cualquier proyecto que reduzca o afecte adversamente el área reservada originalmente para facili-dades vecinales.
HH
La Ley Núm. 25 de 8 de junio de 1962 (23 L.P.R.A. see. 30b) autoriza a A.R.Pe. a requerir ciertas facilidades veci-nales mínimas en los desarrollos de urbanizaciones o edi-ficios multipisos. Esta dispone, en lo pertinente, lo si-guiente:
Por la presente se autoriza a la Administración de Reglamen-tos y Permisos, a requerir, previo a la aprobación de urbaniza-ciones y edificios multipisos, las siguientes facilidades vecina-les: la construcción de facilidades educativas, culturales, recreativas, comerciales, y cualesquiera otras facilidades que propendan al desarrollo físico, social, moral, religioso y cultural de la comunidad. No se aprobará ningún desarrollo de urbani-zación, incluyendo edificios multipisos en el que no se cumpla con el Reglamento de Facilidades Vecinales .... 23 L.P.R.A. see. 30b.
*424Debido a que estas restricciones aumentan el costo de la construcción, de ordinario los urbanizadores aumentan proporcionalmente los precios de las unidades y, como co-rrectamente afirma la opinión del Tribunal, los comprado-res indirectamente sufragan esas facilidades. Cuando al-guien adquiere una residencia en una nueva urbanización, toma en consideración las facilidades vecinales incluidas, particularmente las áreas verdes y las recreativas. Por eso ellos tienen, como expresa la mayoría, “una expectativa so-bre el uso y destino” de éstas que no puede ser ignorada por A.R.Pe. ni por el urbanizador al momento de considerar hacer modificaciones al proyecto original que afecten ad-versamente las áreas vecinales.
Como resultado de esta legislación, los residentes de esas urbanizaciones han adquirido además un interés legí-timo, tanto sobre los terrenos reservados para dichas faci-lidades, como sobre las estructuras que se construyen en dichos terrenos. Debido a que tienen este interés legítimo sobre las áreas comunes vecinales cuyo uso es restringido por A.R.Pe. al originalmente aprobar el proyecto de urba-nización, la urbanizadora tiene el deber de notificarles a los residentes la presentación ante A.R.Pe. de cualquier plan de desarrollo alterno que se considere para esas áreas. Ello garantiza que los residentes sean adecuada-mente notificados de cualquier plan que afecte el uso y el destino de las facilidades vecinales.
De solicitarlo los residentes, AR.Pe. debe celebrar una vista pública en la que se les garantice a todos ellos una oportunidad de conocer los planes alternos y de compare-cer a expresar su posición. Una vez informados por la ur-banizadora de la acción propuesta, los residentes entonces se convierten en una “parte” en el procedimiento adminis-trativo y tienen derecho a ser notificados por la agencia de la decisión que ésta tome, conforme a lo dispuesto por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico. Si no son notificados ade-*425cuadamente de la acción propuesta es injusto aplicarles los términos jurisdiccionales que establece la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, pues ello tendría el efecto de privar-les de su oportunidad de ser oídos tanto en el procedimiento administrativo como en el judicial.
rH i-H
En el caso de autos la Urbanizadora sometió ante A.R.Pe. un plano de desarrollo preliminar alterno que re-diseñaba el proyecto en cuestión para la construcción de once (11) unidades de vivienda adicionales. Este cambio iba a reducir sustancialmente el área actualmente reser-vada para las facilidades vecinales de diez mil setecientos diecinueve punto treinta y cinco (10,719.35) metros cua-drados a seis mil ochocientos veintitrés punto noventa y cuatro (6,823.94) metros cuadrados.
Como los residentes de esa urbanización tenían una ex-pectativa razonable sobre el uso que se le daría al área reservada para facilidades vecinales, y este interés podría ser afectado por el plan alterno, ellos tenían derecho a ser notificados del plan sometido a A.R.Pe. Al solicitar la apro-bación del plano preliminar alterno, la Urbanizadora tenía la obligación de informarle a A.R.Pe. quiénes eran las par-tes afectadas por el proyecto y de notificarle a cada una de ellas sobre el plano. Sin embargo, las más de cien (100) familias residentes en la urbanización en cuestión no fue-ron adecuadamente notificadas de la presentación ante AR.Pe. del proyecto para reducir el área restringida. Como no fueron notificados de dicha solicitud, ellos no tuvieron una oportunidad de intervenir en una etapa significativa del procedimiento administrativo. Tampoco fueron notifi-cados formalmente de la decisión de la agencia en la cual se aprobaba el proyecto.
No podemos tolerar el tecnicismo utilizado tanto por *426A.R.Pe. como por el Tribunal Superior, de aplicarle a la Asociación el mencionado término jurisdiccional de veinte (20) días que impone la Ley de Procedimiento Administra-tivo Uniforme del Estado Libre Asociado de Puerto Rico a las partes para pedir reconsideración de una resolución administrativa. Si la Asociación nunca fue notificada de la resolución en cuestión es injusto exigirle que cumpla con el referido término jurisdiccional.
En resumen, la Asociación es una parte interesada y como tal el Tribunal Superior tenía que permitirle interve-nir en el proceso administrativo llevado ante A.R.Pe. por la urbanizadora. Por ende, procede la revocación del dicta-men recurrido y la devolución del caso a la agencia para que celebre una vista pública en la cual los residentes pue-dan exponer sus posiciones y reclamar sus derechos sobre el destino del área reservada para las facilidades vecinales de su urbanización.

 Celebradas el 24 de marzo de 1987, el 5 de mayo de 1989, febrero y julio de 1992.


 La carta expone lo siguiente:
“Asociación de Residentes Parque Montebello
“Post Office Service RR-2 Box 47
“San Juan, Puerto Rico 00928
*418“11 de noviembre de 1992
“Sr. Luis Cela, Presidente Parque Montebello Development, Inc.
“Calle Paraná 1660 Urb. El Cerezal Río Piedras, Puerto Rico 00926
“Estimado señor Cela:
“En los pasados días te comuniqué la necesidad que tenemos de instalar los servicios de energía eléctrica y de agua en la caseta de seguridad y así poder hacer todos los proyectos programados para mejorar la seguridad de los residentes en la urbanización. Estamos recibiendo muchas quejas y presiones de los residentes en cuanto a este problema, a la limpieza de los solares vac[í]os de tu propiedad y por la remoción de los vagones.
“Nos urge que nos entregues a la brevedad las certificaciones eléctricas y de plomería, nos limpies los solares y nos remueva[s] los vagones. Solicitamos tu coope-ración en este respecto, ya que queremos tener limpia y arreglada nuestra urbani-zación para el período navideño que se avecina.
“Quiero aprovechar además, para informarte que en la pasada reunión de la Junta de Directores, se acordó convocar a los residentes para una Asamblea Extraor-dinaria el día 24 de noviembre a las 7:30PM en las facilidades recreativas con rela-ción a la construcción de las viviendas que ustedes piensan realizar próximamente en la urbanización. Queremos invitarte a esta Asamblea para que compartas las inquie-tudes de los residentes y nos orientes sobre este proyecto.
“Esperando respuesta y acción inmediata a lo aquí solicitado, quedo
“Cordialmente,
“(Fdo.)
“Víctor Cepeda
“Presidente
[Escrito a mano] “PD: Podemos hacer la limpieza de los solares y conseguir las certificaciones, si hay un compromiso de ustedes en reembolsarnos los gastos incurridos. (Fdo.iniciales)” (Énfasis suplido.) Exhibit EX.


 Resolvió que la Sec. 3.15 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2165) era determinante en cuanto disponía que el término de veinte (20) días era jurisdiccional e improrrogable.


 En su recurso, la Asociación hace los señalamientos siguientes:
“A. ERR[Ó] EL TRIBUNAL DE INSTANCIA, AL APLICAR A LOS RECU-RRENTES EL TÉRMINO DE 20 D[Í]AS QUE ESTABLECE LASECCI[Ó]N 3.15 DE LA LEY NÚMERO 170 DEL 12 DE AGOSTO DE 1988 (LEY DE PROCEDIMIENTO ADMINISTRATIVO UNIFORME) 3 LPRA2165.
“B. ERR[Ó] EL TRIBUNAL DE INSTANCIA, AL APLICAR LO RESUELTO EN GARCÍA V ADMINISTRADOR DE DERECHO AL TRABAJO, 108 DPR 53, AL CASO ANTE NOS, Y CONCLUIR QUE LOS RECURRENTES TUVIERON CONO-CIMIENTO SUFICIENTE PARA EJERCERLO OPORTUNAMENTE, DENTRO DEL T[É]RMINO QUE ESTABLECE LA LEY.” Petición de certiorari, pág. 4.


 Los criterios para conceder una intervención son:
“(1) — Que el interés del peticionario pueda ser afectado adversamente por el procedimiento adjudicativo.
“(2) — Que no existan otros medios en derecho para que el peticionario pueda proteger adecuadamente su interés.
“(3) — Que la participación del peticionario pueda ayudar razonablemente a pre-parar un expediente más completo del procedimiento.
“(4) — Que el peticionario represente o sea portavoz de otros grupos o entidades de la comunidad.
“(5) — Que el peticionario pueda aportar información, pericia, conocimientos es-pecializados o asesoramiento técnico que no estaría disponible de otro modo en el procedimiento.
“(6) — Que el interés del peticionario ya esté representado adecuadamente por las partes en el procedimiento.
“(7) — Que la participación del peticionario pueda extender o dilatar excesiva-mente el procedimiento.” Sec. 4.02 del Reglamento de Procedimientos Adjudicativos Núm. 3915, Administración de Reglamentos y Permisos, 21 de abril de 1989, pág. 2-3.